                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

PHILLIP BAGLEY,                                      )
                                                     )
                Plaintiff,                           )
                                                     )           No. 17 C 6943
        v.                                           )
                                                     )           Judge Sara L. Ellis
CITY OF CHICAGO, D. BLACKMAN,                        )
J. DELGADO, T. ORTIZ,                                )
                                                     )
                Defendants.                          )

                                      OPINION AND ORDER

        Chicago police officers allegedly beat up Plaintiff Phillip Bagley on September 27, 2015,

and thereafter arrested him. Two years later, on September 26, 2017, Bagley filed this lawsuit

against the City of Chicago (the “City”) and Chicago Police Officers Tito Ortiz, Davis, Jackson,

and “J. Doe,” alleging unreasonable seizure, excessive force, illegal search, denial of medical

treatment, and failure to intervene pursuant to 42 U.S.C. § 1983, in addition to seeking

indemnification against the City for any judgment entered against the individual Defendants. On

January 16, 2018, Bagley filed an amended complaint, naming Chicago Police Officers Jesus

Delgado and Daniel Blackman (collectively, the “Defendant Officers”), in addition to Tito Ortiz

and the City, as Defendants. 1 The City and the Defendant Officers then moved to dismiss the

amended complaint. The Court dismissed Bagley’s unreasonable seizure claim but found that, at

the pleading stage, it could not determine whether the amended complaint related back to the

initial complaint to make his claims against the Defendant Officers timely. Doc. 56. After

completing discovery, the City and Defendant Officers have filed a motion for summary


1
  Bagley did not perfect service on Ortiz, apparently because no such police officer exists. Because the
time for service has long since expired, the Court dismisses Bagley’s claims against Ortiz without
prejudice. Fed. R. Civ. P. 4(m); United States v. Ligas, 549 F.3d 497, 500–01 (7th Cir. 2008).
judgment, reprising their statute of limitations argument and raising other substantive arguments

as well. Bagley concedes that Blackman had no personal involvement in the underlying actions,

and so the Court enters judgment for Blackman and only addresses the Defendant Officers’

arguments as they relate to Delgado. The Court concludes that the principles of relation back

apply to make Bagley’s claims against Delgado timely. Because Bagley does not offer any

argument to support the viability of his unlawful search and denial of medical care claims, the

Court enters judgment for Delgado on these claims. The Court also provides Bagley’s counsel

with notice of its intent to impose monetary sanctions for his repeated failures to comply with the

Court’s rules and procedures.

                                           BACKGROUND 2

        On September 27, 2015, the Defendant Officers reported to a call of a large disturbance

on the 6400 block of South Lowe Avenue. Delgado observed Bagley drinking and a bulge in his

waistband. According to Delgado, as he approached Bagley, Bagley ran. Bagley denies running

but acknowledges that Delgado took him into custody. Bagley testified that Delgado beat him

and a black male officer kicked him. Delgado admits to punching Bagley in the face. Although

Bagley believed the black officer was Blackman, Blackman is Caucasian and was not present

when Delgado took Bagley into custody.

        After Delgado took Bagley into custody, he took Bagley to a transport wagon. The

Defendant Officers did not transport Bagley. Bagley requested medical attention during the


2
  Although the Court’s summary judgment procedures differ from Local Rule 56.1, Bagley did not
participate in drafting a joint statement of material facts. The Court addresses Bagley and his counsel’s
failure to comply with this Court’s rules and procedures in further detail below. For purposes of
resolving the motion, the Court considers the statements of fact submitted by the parties to the extent they
comport with Local Rule 56.1 and takes these facts in the light most favorable to Bagley, the non-movant.
The Court has considered the parties’ objections to the statements of fact and included in this background
section only those portions of the statements and responses that are appropriately presented, supported,
and relevant to resolution of the pending motion for summary judgment.


                                                     2
transport to the Seventh District police station. He also asked officers at the station, as well as

the lock-up keepers, for medical attention. Officers then transported Bagley to St. Bernard

Hospital, where Bagley refused treatment because he first wanted his injuries photographed. As

a result, Bagley returned to the station, where officers photographed him and then took him back

to St. Bernard for treatment. Thereafter, the State charged Bagley with resisting arrest and he

pleaded guilty to this charge on October 27, 2015.

       On September 26, 2017, Bagley filed this case against the City and Ortiz, Davis, Jackson,

and “J. Doe.” Counsel for the City filed their appearances on November 8, 2017, with the City

executing a waiver of service on November 16, 2017. After some back and forth between the

parties, the City produced the police reports from the incident to Bagley’s counsel in mid-

December 2017. Bagley then sought leave to file an amended complaint on December 19, 2017,

attaching a proposed amended complaint naming the Defendant Officers as well as Ortiz and the

City as Defendants. The Court granted Bagley’s motion on January 9, 2018, and Bagley filed

the amended complaint on January 16, 2018. The Chicago Police Department received service

of the amended complaint on February 6, 2018, issuing a memo to the Defendant Officers

regarding the complaint on that day. The Defendant Officers received the amended complaint on

February 12, 2018. The same counsel representing the City filed an appearance for the

Defendant Officers on March 9, 2018.

       Bagley testified that he learned Delgado’s name on the date of his arrest, but he also

claimed only to have learned it from his lawyer after filing this case. He also thought that he

heard an officer on the scene call Delgado “Tito,” but neither Blackman nor Delgado have gone

by “Tito,” “Ortiz,” or “Tito Ortiz.” Bagley acknowledged that no officer attempted to conceal




                                                  3
his identity on the day of the arrest, testifying that no officer covered his nametag or took off his

badge.

                                       LEGAL STANDARD

         Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

To determine whether a genuine issue of fact exists, the Court must pierce the pleadings and

assess the proof as presented in depositions, answers to interrogatories, admissions, and

affidavits that are part of the record. Fed. R. Civ. P. 56 & advisory committee’s notes. The party

seeking summary judgment bears the initial burden of proving that no genuine issue of material

fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265

(1986). In response, the non-moving party cannot rest on mere pleadings alone but must use the

evidentiary tools listed above to identify specific material facts that demonstrate a genuine issue

for trial. Id. at 324; Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). Although a

bare contention that an issue of fact exists is insufficient to create a factual dispute, Bellaver v.

Quanex Corp., 200 F.3d 485, 492 (7th Cir. 2000), the Court must construe all facts in a light

most favorable to the non-moving party and draw all reasonable inferences in that party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

                                             ANALYSIS

I.       Statute of Limitations

         Reprising an argument from the motion to dismiss, Delgado argues that the two-year

statute of limitations bars Bagley’s claims against him and that Bagley cannot rely on relation

back to make them timely. As the Court previously found, Bagley’s claims for excessive force,

illegal search, denial of medical treatment, and failure to intervene accrued immediately, on




                                                   4
September 27, 2015. Doc. 56 at 4 (citing Devbrow v. Kalu, 705 F.3d 765, 768 (7th Cir. 2013);

Evans v. Poskon, 603 F.3d 362, 363 (7th Cir. 2010)). Because Bagley filed his amended

complaint naming Delgado on January 16, 2018, after the statute of limitations had run, he may

proceed on his claims only if the amended complaint relates back to his original complaint

pursuant to Federal Rule of Civil Procedure 15(c). Rule 15(c)(1)(C) provides that a claim

asserted against a newly identified defendant relates back if:

               within the period provided by Rule 4(m) for serving the summons
               and complaint, the party to be brought in by amendment:

               (i) received such notice of the action that it will not be prejudiced
               in defending on the merits; and

               (ii) knew or should have known that the action would have been
               brought against it, but for a mistake concerning the proper party’s
               identity.

Fed. R. Civ. P. 15(c)(1)(C).

       Delgado again argues that Bagley’s amended complaint should not relate back because

Bagley’s lack of knowledge and naming of a John Doe defendant does not constitute a mistake.

After the Supreme Court’s decision in Krupski v. Costa Cruciere S.p.A., 560 U.S. 538, 130 S. Ct.

2485, 177 L. Ed. 2d 48 (2010), the focus of the relation back inquiry has shifted away from the

plaintiff’s to the defendant’s knowledge, with the plaintiff’s knowledge “relevant only if it bears

on the defendant’s understanding of whether the plaintiff made a mistake regarding the proper

party’s identity.” Id. at 548. In its opinion on the motion to dismiss, this Court indicated it

would follow the consensus that had emerged in this district that a plaintiff’s lack of knowledge

does not preclude relation back. Doc. 56 at 5–6 (collecting cases). Rather, Krupski’s

“defendant-focused analysis applies whether the plaintiff sues the wrong defendant because of a

misunderstanding or sues a fictitious defendant because of a lack of knowledge.” Haroon v.

Talbott, No. 16-cv-04720, 2017 WL 4280980, at *7 (N.D. Ill. Sept. 27, 2017). The Court


                                                  5
therefore need not make a specific determination as to whether Bagley mistakenly failed to name

Delgado or lacked knowledge as to Delgado’s identity.

        But Delgado appears to also argue that Bagley deliberately chose not to sue Delgado and

instead sued individuals he knew did not inflict his alleged injuries, a choice Delgado argues

precludes Bagley from taking advantage of Rule 15(c)(1)(C). See Krupski, 560 U.S. at 549

(“[M]aking a deliberate choice to sue one party instead of another while fully understanding the

factual and legal differences between the two parties is the antithesis of making a mistake

concerning the proper party’s identity.”). But here, the evidence does not suggest Bagley made

such a deliberate choice while fully apprised of the circumstances. Bagley testified that he knew

Delgado’s name at the time of the incident, but then quickly clarified that he only learned

Delgado’s name after his counsel informed him of it, believing instead that Delgado’s name was

Tito Ortiz. Although the evidence indicates that Delgado never went by such a name, the

confusion surrounding the names of the officers, coupled with Bagley’s attempts to learn the

names of the officers soon after filing his complaint, does not indicate that Bagley made a

deliberate choice not to initially sue Delgado despite fully knowing his name and the extent of

his involvement in the incident.

        Thus, the Court considers whether Delgado knew or should have known during the Rule

4(m) period that, but for a mistake on Bagley’s part, he would have been named in the suit, and

whether he is prejudiced in defending the merits of the case if the Court allows for relation

back. 3 Joseph v. Elan Motorsports Techs. Racing Corp., 638 F.3d 555, 559–60 (7th Cir. 2011).


3
 Despite the Court noting the fallacy of the argument in ruling on the motion to dismiss, see Doc. 56 at 5
n.5, Delgado again argues that, for Bagley’s amended complaint to relate back, he needed to file his
amended complaint within ninety days of his original complaint, which he did not do. But Rule
15(c)(1)(C) only specifies that the party against whom Bagley seeks to proceed need have received notice
of the action within that ninety-day period, not that the amendment have occurred during that time. See
Krupski, 560 U.S. at 554 n.5 (“[W]e reject respondent’s suggestion that Rule 15(c) requires a plaintiff to


                                                    6
Delgado did not have actual knowledge of this suit until February 12, 2018, when he received a

copy of the amended complaint. But that does not end the inquiry, for the Court must also

consider whether Delgado should have known that he would have been named in the suit during

the Rule 4(m) period, which expired on December 26, 2017. During this time, on December 19,

2017, Bagley filed a motion for leave to file an amended complaint and attached the proposed

amended complaint that named Delgado as a defendant. Although the City’s counsel did not

represent Delgado at that time, the alignment of interests between Delgado and his employer,

initially named in the suit, further supports a finding of constructive notice at that time. The

Court did not address the motion for leave to amend until January 9, 2018, but the fact that

Bagley named Delgado in this filing, which counsel for the City received within the Rule 4(m)

period, suffices to demonstrate that Delgado should have known within that time that, but for a

mistake, Bagley would have initially filed the suit against him. 4

        Alternatively, Delgado contends that Bagley’s failure to diligently amend his complaint

to name him as a defendant has prejudiced his defense. Aside from “inform[ing] the prospective




move to amend her complaint or to file and serve an amended complaint within the Rule 4(m) period.
Rule 15(c)(1)(C)(i) simply requires that the prospective defendant has received sufficient ‘notice of the
action’ within the Rule 4(m) period that he will not be prejudiced in defending the case on the merits.”).
Because Delgado misreads this aspect of Rule 15(c)(1)(C), the Court declines to address this argument
further and instead considers whether Delgado knew or should have known of the lawsuit within the
ninety-day period.
4
  The amended complaint also could relate back to the filing of the original complaint under Illinois law
pursuant to Rule 15(c)(1)(A). Bagley argues that the law of relation back under Illinois law allows his
claim to proceed, focusing on the Illinois interpretation of mistake. Although the Court finds such a
distinction immaterial, as discussed above, Illinois does provide for a more generous time limit for when
the defendant receives notice of a case. See Fonza v. Will County Jail, No. 16-cv-10396, 2018 WL
264197, at *2–3 (N.D. Ill. Jan. 2, 2018) (criteria for showing notice under Illinois rules of relation back
does not include a specific time limitation but rather only requires the plaintiff to demonstrate reasonable
diligence in effectuating service). Bagley effectuated service of the amended complaint approximately
twenty weeks after filing his original complaint, a period of time that Illinois courts have found to satisfy
the reasonable diligence standard. See id. at *3 (collecting cases allowing for seven- and thirteen-month
delays).


                                                      7
defendant’s understanding of whether the plaintiff initially made a ‘mistake concerning the

proper party’s identity,’” Bagley’s diligence plays no role in the question of whether an

amendment relates back. Krupski, 560 U.S. at 553–54. Delgado claims that allowing relation

back would cause him “extreme and irreparable prejudice, including record retention, memory

loss, difficulty locating witnesses, and limited documentation to assist with memory of the

incidents that occurred.” Doc. 83 at 9. Only a short period of time elapsed between the initial

filing of suit and Delgado’s addition as a defendant. And the parties completed discovery

without raising any issues concerning record retention, limited documentation, or difficulty

locating witnesses. Moreover, the submitted records suggest that Delgado can sufficiently recall

the incident and adequately defend himself against Bagley’s claims, negating any inference of

prejudice. Taking into account the totality of the circumstances, finding Bagley’s amended

complaint relates back to the filing of the initial complaint “is consistent with the purpose of

relation back: to balance the interests of the defendant protected by the statute of limitations with

the preference expressed in the Federal Rules of Civil Procedure in general, and Rule 15 in

particular, for resolving disputes on their merits.” Krupski, 560 U.S. at 550. Therefore, the

Court finds that the amended complaint relates back to the filing of the initial complaint, making

Bagley’s claims against Delgado timely for purposes of the statute of limitations.

II.    Remaining Claims

       Delgado also argues that Bagley cannot prevail on his illegal search and denial of medical

care claims. Bagley fails to respond to these arguments and so concedes these claims. See Bonte

v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond to an argument . . .

results in waiver.”). This leaves Bagley’s excessive force and failure to intervene claims pending

against Delgado, as well as the indemnification claim against the City.




                                                  8
III.    Sanctions against Bagley’s Counsel for Failure to Comply with the Court’s Rules

        Before concluding, the Court must address the repeated failure of Bagley’s counsel, Jason

Epstein, to comply with the Court’s rules and standing orders. The Court has the inherent power

to impose sanctions for conduct that abuses the judicial process. Chambers v. NASCO, Inc., 501

U.S. 32, 44–46, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991); Ramirez v. T&H Lemont, Inc., 845

F.3d 772, 776 (7th Cir. 2016) (“[A] court has the inherent authority to manage judicial

proceedings and to regulate the conduct of those appearing before it, and pursuant to that

authority may impose appropriate sanctions to penalize and discourage misconduct.”). “[A]

district court’s inherent power to sanction for violations of the judicial process is permissibly

exercised not merely to remedy prejudice to a party, but also to reprimand the offender and ‘to

deter future parties from trampling upon the integrity of the court.’” Salmeron v. Enter.

Recovery Sys., Inc., 579 F.3d 787, 797 (7th Cir. 2009) (quoting Dotson v. Bravo, 321 F.3d 663,

668 (7th Cir. 2003)). A Court may exercise its inherent power to impose sanctions “where the

offender has willfully abused the judicial process or otherwise conducted litigation in bad faith.”

Id. at 793. This power extends to misconduct by a party’s lawyers. Ball v. City of Chicago, 2

F.3d 752, 758 (7th Cir. 1993). Where the responsibility for the sanctionable conduct rests on the

lawyer, “a judge should give serious consideration to punishing the lawyer through a fine, an

award of costs and attorney’s fees to opposing counsel (the costs and fees to be paid by the

plaintiff’s lawyer, not the plaintiff) . . . , a citation for contempt, and professional discipline,

rather than punishing the plaintiff through dismissal of the suit.” Id.

        Here, the record suggests that Epstein has engaged in bad faith litigation tactics

throughout this case. Epstein has repeatedly flaunted the Federal Civil Rules of Procedure, the

Northern District of Illinois’ Local Rules, and this Court’s standing orders. Despite knowing that




                                                    9
the City was represented, he began this litigation by serving a subpoena on the Chicago Police

Department, a City department. Epstein refused to withdraw the subpoena upon the City’s

agreement to provide the documents he requested, with such a resolution obtained only after the

Court’s intervention. Subsequently, Epstein has allowed several filing deadlines to pass, actions

with the potential to severely prejudice his client. Epstein took a week to file the amended

complaint despite being given leave to file instanter. With respect to the summary judgment

briefing, he filed for an extension of time more than two weeks after his response was due.

Additionally, his filings have not conformed to the Northern District of Illinois’ Local Rules. As

the Court noted in its July 24, 2018, Opinion and Order, Bagley’s response to the motion to

dismiss violated Local Rule 7.1 in both length and format. Epstein also failed to file the

response as a separate document on the docket, ignoring the Court’s order to that effect. 5 With

respect to the summary judgment motion, Epstein refused to participate in formulating the joint

statement of undisputed facts. And, like the response to the motion to dismiss, Bagley’s

response to Defendants’ motion for summary judgment violates Local Rule 7.1, running twenty-

seven pages long. The response also violates Local Rule 5.2(b)’s requirement of twelve-point

font in the text and at least eleven-point font in footnotes, instead using fourteen-point, non-

standard, and bolded font in the text and nine-point font in the footnotes.

        As the Court’s standing order on summary judgment practice emphasizes, “[t]he Local

Rules and the Court’s procedures are not mere technicalities. Failure to abide by any of them,

especially the joint statement requirement, will result in the Court striking briefs, disregarding

statements of fact, deeming statements of fact admitted, denying summary judgment, and/or

imposing sanctions.” Judge Sara L. Ellis, Case Procedures, Summary Judgment Practice,


5
 Bagley filed this response and the accompanying exhibits on July 12, 2019, over a year later. See Doc.
90.


                                                   10
http://www.ilnd.uscourts.gov/judge-info.aspx?VyU/OurKKJRDT+FUM5tZmA==; see Chicago

Studio Rental, Incorporated v. Illinois Department of Commerce, 2019 WL 5198655, at *6-7

(7th Cir. 2019) (affirming this Court’s summary judgment case management procedures); Sweatt

v. Union Pac. R.R. Co., 796 F.3d 701, 711–12 (7th Cir. 2015) (same). In its opinion on the

motion to dismiss, the Court warned that future violations would be met with sanctions. Doc. 56

at 2 n.2. Despite this warning, Epstein has continued to flaunt the Court’s rules and procedures. 6

Local Rules 5.2(d) and 7.1 both provide the Court with authority to strike documents that do not

comply with these rules. But the Court does not find this an appropriate remedy where the fault

appears to lie with counsel, not Bagley. In such a situation, the Court considers it more

appropriate to impose a monetary sanction on Epstein for his repeated failure to comply with the



6
  Epstein’s conduct is not limited to this case, and prior warnings do not appear to have had any effect on
his litigation conduct. The Court has reviewed other cases in this district in which Epstein has an
appearance and notes the frequency of his failure to comply with court-ordered deadlines. See, e.g.,
Alston v. Deutsch Borse, AG, 80 F. App’x 517, 518 (7th Cir. 2003) (outlining Epstein’s failure to provide
timely pleadings and written discovery responses); Padron v. Wal-Mart Stores, Inc., No. 12 C 8089, Doc.
80 (N.D. Ill. July 6, 2016) (outlining plaintiff’s failure to file a response to the motion for summary
judgment and deeming the defendant’s factual assertions admitted); Wilkins v. Merkle, No. 13 C 375,
Doc. 64 (N.D. Ill. April 1, 2015) (denying plaintiff’s motion to reopen discovery, outlining Epstein’s
failure to comply with deadlines and stating that “[t]he Court does not find the excuses provided by
Wilkins’ counsel to be reasonable explanations for these repeated instances of delay, especially in light of
the immense leniency we have shown him in the past”); id., Doc. 82 (N.D. Ill. July 28, 2015) (ordering
Epstein to pay $300 to defense counsel as a sanction for failure to file a timely response to the motion for
summary judgment); Perez v. Lopez, No. 13 C 4531, Doc. 279 (N.D. Ill. April 19, 2019) (admonishing
Epstein for improperly noticing a motion for extension of time before the wrong judge and for requesting
an extension five weeks after the expert disclosure was due); id., Doc. 313 (N.D. Ill. July 17, 2019)
(ordering plaintiff to pay defendant’s reasonable expenses caused by plaintiff’s failure to comply with
Rule 26(a), explaining that “[t]his sanction is for the needless waste of time and resources incurred by
Defendants due to Plaintiff’s counsel’s disregard of this Court’s orders and noncompliance with Rule
26(a)”); Wilkins v. Nat’l R.R. Passenger Corp., No. 13 C 6421, Doc. 56 (N.D. Ill. June 17, 2014) (noting
Epstein’s “casual and indifferent approach to the case”); United States v. Epstein, No. 15 C 8445, Doc. 22
(N.D. Ill. August 26, 2016) (entering a default judgment against Epstein, who represented himself in the
case, based on his failure to participate in the proceedings); Ryan v. City of Chicago, No. 15 C 9762, Doc.
138 (N.D. Ill. July 26, 2018) (granting summary judgment against Epstein’s client where, despite
receiving requested and sua sponte extensions of time, Epstein did not file a response to the motion for
summary judgment); United States v. Dillard, No. 19 C 4308, Doc. 10 (N.D. Ill. October 3, 2019)
(government’s motion to stay briefing where Epstein did not file an amended petition by the ordered
date).


                                                    11
Court’s rules and procedures and to deter future abuses. Because the Court must provide counsel

with notice of its intent to impose sanctions and the opportunity to be heard, see Johnson v.

Cherry, 422 F.3d 540, 551 (7th Cir. 2005), the Court orders counsel to be prepared to address the

identified behavior at the next status hearing.

                                          CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part Defendants’ motion

for summary judgment [82]. The Court enters judgment for Blackman on the amended

complaint and for Delgado on the illegal search and denial of medical care claims (Counts III

and IV). The Court dismisses Ortiz without prejudice. The Court provides Bagley’s counsel

with notice of its intent to impose sanctions for his failure to comply with the Court’s rules and

procedures and orders him to be prepared to address the issue at the next status hearing.




Dated: October 18, 2019                                      ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                  12
